Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claims 1 and 5 on 11/17/21 have been fully considered but they are not persuasive. 
Applicant argues that Arinobu does not teach or suggest the aforementioned claim feature because nowhere in Arinobu is disclosed the condition of “if no white lines are detected from the target image.” This condition is a premise for the claimed invention, and the claimed feature including this premise allows the claimed invention to achieve the technical effect that “even when white lines are not drawn on a road, the road edge detecting unit 11A can accurately detect road edges of a road region including a road marking,” as described in section [0047] of the specification.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date to consider in view of Yoshikazu to note that if no whites lines are detect (e.g., with respect to supporting a driving vehicle), one would look to analogous art for a solution to further support a driving vehicle.  In other words, how to detect the road surface or road attributes if one of many  attributes (e.g., white lines) cannot be detected. One of ordinary skill in the art would look to alternate solutions regarding detecting 
Therefore, the rejection is maintained as proper.
Applicant’s arguments with respect to claim(s) 4 and 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Clarity of record and compact prosecution.
For the sake of clarity and compacting prosecution,  the Applicant is invited to carefully review the references cited on the latest IDS. Namely, the report from the German Patent Office.  The report cites US 6,445,809 and EP 3287940 which also reads on the claims as written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu JP 2008-034981(Document cited on IDS with translation provided by the Applicant) in view of Arinobu JP 2009-157821 (Document cited on IDS with translation provided by the Applicant).
Claims 1 and 5, Yoshikazu teaches an image processing device comprising: processing circuitry to detect, a road marking drawn on a road from a target image in which the road marking is shot (e.g., see circuity illustrated in at least figures 1-8 – and input images with road surface region in at least 0025-0095 of translated version of cited document ); to detect, from the target image, road edges of a road region including the detected road marking  to estimate an angle indicating a direction of the road in the road region (i.e., white line detection in at least 0025-0095 of translated version of cited document ), an a basis of slopes of edges of the detected road edges to rotate the target image depending on the estimated angle indicating the direction of the road to correct distortion of the rotated target image and to recognize the road marking using the corrected target image wherein the processing circuitry detects white lines in the road region from the target image (i.e., rotation and correction in at least 0025-0095 of translated version of cited document); and considers the white lines as the read edges, and estimates the angle indicating the direction of the road m the road region on a basis of slopes of edges of the white lines(i.e., white line detection in at least 0025-0095 of translated version of cited document ).
Yoshikazu does not specifically teach wherein if no white lines are detected from the target image, the processing circuitry determines attributes for respective pixels of the target image, and detects, as the road edges, boundaries each between a region including pixels having a road attribute and a region including pixels having no road attribute, out of the pixels of the target image, and estimates the angle indicating the direction of the road m the road region, an a basis of slopes of edges of the detected road edges.
e.g., see at least 0038-0039, 0045 and figure 6 of translated document).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try distinguishing objects/attributes of objects  such as road surfaces and traffic lanes using pixels in combination with Yoshikazu to arrive at the result wherein if no white lines are detected from the target image, the processing circuitry determines attributes for respective pixels of the target image, and detects, as the road edges, boundaries each between a region including pixels having a road attribute and a region including pixels having no road attribute, out of the pixels of the target image, and estimates the angle indicating the direction of the road m the road region, an a basis of slopes of edges of the detected road edges to recognize white lines and road surfaces as suggested in the prior art.
3.	Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu JP 2008-034981 in view of Arinobu JP 2009-157821 and further in view of Dane et al. US Patent Pub. No.:2017/0084038 A1 and further in view of  Sasaki et al. US Patent No.: 6,466,684, hereinafter, ‘Sasaki’.
Consider Claims 4 and 8,  Yoshikazu and Arinobu teaches the claimed invention except  wherein the processing circuitry estimates the angle indicating the direction of the read, on a basis of a statistic of slopes of edges of a plurality of line segments lying alone the road edges.
In analogous art, Dane teaches finding the inclination of line segments based on statistical values (e.g., depth values and maximums – in at least abstract and 0116).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the processing circuitry estimates the angle indicating the 
 However, Although it is particularly well-known in the art to use the mean within the context of the claimed invention, Yoshikazu, Arinobu or Dane does not explicitly teach using averages.
In analogous art, Sasaki teaches using the average (e.g., see at least claim 5 - means for computing angles of the white lines in the vicinity of one's own vehicle formed together with a z-axis on the road surface image parallel-shifted to acquire an average angle thereof; means for rotating the road surface by the average angle around an origin of the x-z coordinate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processing circuitry estimates the angle indicating the direction of the read, on a basis of a mean of slopes of edges of a plurality of line segments lying alone the road edges as a basis of slopes of edges of the detected road edges to recognize white lines and road surfaces for the purpose of improving accuracy and detection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646